—Appeal from an order of Supreme Court, Niagara County (Fricano, J.), entered March 1, 2002, which granted the motion of defendants David Cordish and Associates and Rainbow Square, Ltd., also known as Rainball Mall, for summary judgment dismissing the complaint against them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the motion is denied and the complaint against defendants David Cordish and Associates and Rainbow Square, Ltd., also known as Rainbow Mall, is reinstated.
Same memorandum as in Faccini v David Cordish & Assoc. (300 AD2d 1139). Present — Pigott, Jr., P.J., Pine, Wisner, Kehoe and Burns, JJ.